Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Layne R. Christensen, OD,
(PTAN: ZZZ04978Z),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-16-275
Decision No.CR4597
Date: May 2, 2016
DECISION

I sustain the determination of a Medicare contractor, as affirmed on reconsideration and
ratified by the Centers for Medicare & Medicaid Services (CMS), to assign an effective
date of August 4, 2015 for reactivation of Medicare billing privileges to Layne R.
Christensen Optometric Corporation (“the Corporation”).

I. Background

Petitioner Layne R. Christensen, OD, filed a hearing request on behalf of the Corporation
in order to challenge the effective date of reactivation of billing privileges assigned to it
by a Medicare contractor. CMS filed a motion for summary judgment and, with its
motion, it filed eight exhibits that are identified as CMS Ex. 1-CMS Ex. 8. Petitioner
opposed the motion (P. Statement). Petitioner filed no exhibits. However, he attached to
his statement opposing the motion an alleged chronology of events and communications
between the Corporation and CMS. The alleged chronology is not offered under oath nor
did Petitioner file any documents that corroborated it. I receive CMS Ex. 1-CMS Ex. 8
into evidence. I do not accept Petitioner’s alleged chronology as evidence because
Petitioner neither offered it as testimony under oath nor did he offer documentary
corroboration for it. I note that the pre-hearing order issued in this case explicitly
directed Petitioner to file any statement in the nature of testimony as either an affidavit or
as a sworn written declaration.

Although CMS styled its motion as a motion for summary judgment it is unnecessary to
decide here whether the criteria for summary judgment are met. Neither side offered
testimony and, therefore, there would be no purpose in convening an in-person hearing. I
decide this case based on the written record.

II. Issue, Findings of Fact and Conclusions of Law
A. Issue

The issue is whether the Medicare contractor properly assigned an effective participation
date of August 4, 2015 to the Corporation.

B. Findings of Fact and Conclusions of Law

This case is governed by a regulation, 42 C.F.R. § 424.540. In relevant part the
regulation states:

(a) Reasons for deactivation. CMS may deactivate the Medicare billing
privileges of a provider or supplier for any of the following reasons: .. .
(3) The provider or supplier does not furnish complete and accurate
information and all supporting documentation within 90 calendar
days of receipt of notification from CMS to submit an enrollment
application and supporting documentation, or resubmit and certify to
the accuracy of its enrollment information.
(b) Reactivation of billing privileges. (1) When deactivated for any reason
other than nonsubmission of a claim, the provider or supplier must
complete and submit a new enrollment application to reactivate its
Medicare billing privileges or, when deemed appropriate, at a minimum,
recertify that the enrollment information currently on file with Medicare is
correct.....

The regulation plainly tells a provider or supplier that it will be deactivated by CMS if
CMS directs it to submit an enrollment application and the provider or supplier fails to do
so within 90 calendar days. Additionally, it puts the onus on the deactivated provider or
supplier to submit a new Medicare enrollment application if it desires to reactivate its
participation.

CMS has published guidance to its contractors concerning what effective participation
date to assign to a supplier or provider that seeks to reactivate its participation. That date
shall be the date when the contractor receives a re-enrollment application that it processes
to completion. Medicare Program Integrity Manual (MPIM), § 15.27.1.2. That guidance
is consistent with regulatory requirements governing the effective date of participation of
newly participating suppliers and providers. 42 C.F.R. § 424.520(d).

The contractor and CMS acted appropriately to assign an effective reactivation date to the
Corporation consistent with the regulatory requirements and with the facts of this case.
The evidence establishes that on November 3, 2014, the contractor sent to the
Corporation a request for Medicare enrollment revalidation. CMS Ex. 1. Neither
Petitioner, acting on behalf of the Corporation, nor the Corporation, responded to this
request. Therefore, the contractor deactivated the Corporation’s enrollment as of March
25, 2015. CMS Ex. 2.

On May 8, 2015, Petitioner filed a revalidation application for his individual enrollment.
CMS Ex. 3. On June 23, 2015, the contractor rejected this application as an application
to reactivate the Corporation’s participation because it was not an application on the
Corporation’s behalf but rather an application by Petitioner for himself as an individual.
In rejecting the application the contractor advised Petitioner and the Corporation that an
appropriate application needed to be submitted on behalf of the Corporation. CMS Ex. 4.

On August 4, 2015, the contractor received an application to reactivate the Corporation’s
participation. CMS Ex. 5. The contractor subsequently approved this application with an
effective date of August 4, 2015, the date when the application was received.

The evidence establishes that the only effective reactivation date that the contractor could
have granted to the Corporation was August 4, 2015. The Corporation failed to respond
to the contractor’s original request that it submit an application for Medicare enrollment
revalidation. The contractor then did exactly what the regulation directed it to do: it
deactivated the Corporation’s participation, thus suspending its Medicare billing
privileges. The Corporation could not reactivate its enrollment until it submitted an
application that the contractor could process and approve. Petitioner’s submission of an
application on his own behalf was unacceptable and rejected because it was not an
application on behalf of the Corporation. That application wasn’t filed with the
contractor until August 4, 2015, and the contractor then assigned that date as an effective
reactivation date to the Corporation.

Petitioner makes a series of arguments asserting that the contractor provided him and the
Corporation with misleading information and requests, causing them to “jump through
hoops” to accommodate the contractor’s demands. P. Statement at 1. At bottom,
according to Petitioner, the Corporation’s failure to have its participation revalidated in
2014 was the contractor’s fault. He contends, essentially, that he and the Corporation
should be found blameless.
This argument doesn’t comport with the evidence. First, Petitioner does not deny
credibly receiving the contractor’s November 3, 2014 request. He asserts that he and the
Corporation’s “first” notification from the contractor was a phone message on February
2, 2015. But, Petitioner hasn’t explicitly denied receiving the November 3, 2014 request
and he hasn’t provided any proof of the alleged February 11, 2015 phone message.

Petitioner then recites all of the hurdles that he allegedly attempted to surmount between
February 18, 2015 and May 12, 2015 in order to satisfy the contractor. Again, Petitioner
has offered no corroboration of any sort to show that alleged communications between
him or the Corporation and the contractor took place. He merely alleges that there were
communications without providing proof that they occurred.

Thus, and notwithstanding Petitioner’s assertions, there is no record of any
communications between him or the Corporation and the contractor other than the
evidence furnished by CMS. I find that evidence to be credible and I do not accept
Petitioner’s unsourced and uncorroborated assertions of additional communications.

Moreover, Petitioner’s arguments would be unavailing even if the alleged
communications had occurred. His assertions boil down to equitable claims that the
contractor misled him and the Corporation or that he and the Corporation failed to receive
credit from the contractor for the good faith efforts that they made to satisfy the
contractor’s demands. I have no authority to grant relief to Petitioner or the Corporation
based on these equitable arguments. US Ultrasound, DAB No. 2302, at 8 (2010).

/s/
Steven T. Kessel
Administrative Law Judge

